DECISION OF DISMISSAL
By her Amended Complaint, Plaintiff has appealed the real market value (RMV) of her property for tax years 2007-08, 2008-09, and 2009-10. The property is identified in the assessor's records as Account 183347.
Oregon has a structured appeals system for taxpayers to follow when challenging the RMV assigned to their properties. The first step in the appeal process is to file a petition with the local county board of property tax appeals (board). ORS 309.026(2)1
(authorizing the board to hear petitions for reductions in assessed value, real market value, and maximum assessed value), ORS 309.100(1) (authorizing property owners and others with an interest in the property to petition the board for the types of relief allowed under ORS 309.026); ORS 305.275(3) (precluding appeals to the Magistrate Division of the Tax Court if a taxpayer may appeal to the board).
Plaintiff did not appeal the board before coming to the Tax Court. Plaintiff has alleged errors in value in excess of 20 percent for each of the years at issue. That allegation gives the court jurisdiction under ORS 305.288(1). *Page 2 
However, ORS 305.275(1)(a) requires a taxpayer to be "aggrieved," which this court has interpreted to mean that the requested reduction in value, if granted, would reduce the property taxes.Paris v. Dept. of Rev., TC 4831, WL 4801342 * 1 (Nov. 5, 2008),Sherman v. Dept. of Rev., 17 OTR 322 (2004),Kaady v. Dept. of Rev., 15 OTR 124, 125 (2000), ParksWestsac L.L.C. v. Dept. of Rev., 15 OTR 50, 52 (1999). Pursuant to a written request of the court, Defendant on June 24, 2010, filed an analysis of whether Plaintiff would achieve a tax savings based on her alleged values. Defendant determined that no tax savings would result. On July 6, 2010, Plaintiff filed her own analysis asserting that Defendant had erred in its calculations, that there is an "overpayment" for each of the years under appeal, and that she is therefore aggrieved.
The court has reviewed the parties' computations and concluded that Defendant is correct; the requested reduction in RMV would not produce any tax savings. Accordingly, Plaintiff is not aggrieved and her appeal must, therefore, be dismissed.
Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is dismissed because Plaintiff is not aggrieved.
Dated this _______ day of August 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Dan Robinsonon August 12, 2010. The *Page 3 court filed and entered the Decision on August 12, 2010.
1 All references to the Oregon Revised Statutes (ORS) are to 2009.